COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON



                   ORDER DENYING MOTION FOR REHEARING

Cause number and style:     01–13–00040–CV; Forest Oil Corporation v. El Rucio
Land and Cattle Company, Inc., San Jacinto Land Partnership, Ltd., McAllen Trust
Partnership, and James Argyle McAllen

Date motions filed:           August 8, 2014

Party filing motions:         Appellant

       It is ordered that Appellant’s Motion for Rehearing is denied.

It is so ORDERED.


Justice’s signature: /s/Laura Carter Higley
                    Acting for the Court


Panel consists of Justices Jennings, Higley and Sharp.




Date: October 21, 2014